DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-10, directed to a semiconductor device in the reply filed on 05 July 2022 is acknowledged.

Specification
The disclosure is objected to because of the following informalities [0029], line 4:
[0029] FIG. 1 shows a cross-sectional view of a pair of adjacent transistors 100, 101, according to embodiments of the disclosure. These transistors 100, 101 could form a single multi-finger transistor or two separate transistors. For purposes of description, only one transistor 100 (left side) will be described herein, the other transistor 101 (right side) is generally a mirror image of the one transistor and they may share a middle source/drain region.  
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ogura US 2005/0176222.
	Regarding claim 1, Ogura Fig. 7D discloses a transistor, comprising: 
a bulk semiconductor substrate 1; 
a first source/drain region 12 in the bulk semiconductor substrate separated from a second source/drain region 13 in the bulk semiconductor substrate by a channel region; 
a first air gap 2 defined in the bulk semiconductor substrate and under the first source/drain region 12; 
a second air gap 2 defined in the bulk semiconductor substrate and under the second source/drain region; and 
a gate 11 over the channel region, wherein a spacing between the first air gap and the second air gap is greater than or equal to a length of the channel region such that the first and second air gaps are not under the channel region [0084].  
Regarding claim 2, Ogura Fig. 7D discloses the transistor of claim 1, wherein the first air gap 2 and the second air gap 2 are aligned to the gate 11 such that the spacing is equal to the length of the channel region.  
Regarding claim 3, Ogura Fig. 7D discloses the transistor of claim 1, wherein the first air gap 2 is in direct contact with the first source/drain region 12, and the second air gap 2 is in direct contact with the second source/drain region 13.  
Regarding claim 4, Ogura Fig. 7D discloses the transistor of claim 1, wherein the first air gap 2 and the second air gap 2 each have a substantially rectangular cross-sectional shape.  
Regarding claim 7, Ogura Fig. 7D discloses the transistor of claim 1, wherein an inner surface of each of the first air gap and the second air gap is a same material as the bulk semiconductor substrate [0088].  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogura as applied to claim 1 above, and further in view of Jaffe et al. US 2016/0071925.
Regarding claim 5, Ogura discloses the transistor of claim 1. Ogura does not disclose a trench isolation in the bulk semiconductor substrate and surrounding the first source/drain region and the second source/drain region; and a doped polysilicon isolation region in the bulk semiconductor substrate extending below the gate, the first source/drain region, the second source/drain region, the first air gap and the second air gap, wherein the first air gap and the second air gap abut the trench isolation.  In analogous art, Jaffe et al. Fig. 2 [0017] teaches a semiconductor device comprising an STI  in bulk substrate 12 and surrounding first and second source/drain regions; a doped polysilicon isolation region 20a extending below a gate region, first and second source/drain regions and air gap wherein the gap abuts the trench isolation. One of ordinary skill in the art would have had a reasonable expectation of success to modify Ogura with the STI and doped polysilicon isolation region of Jaffe et al. since they are from the same field of endeavor. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the STI and doped polysilicon isolation regions of Jaffe et al. in the device of Ogura for the purpose of providing complete isolation such that there is no junction connecting the transistor to the substrate.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogura as applied to claim 1 above, and further in view of Ouyang et al. US 2005/0093021.
Regarding claim 6, Ogura discloses the transistor of claim 1. Ogura does not disclose wherein the first source/drain region and the second source/drain region have a thickness in the range of 30 to 50 nanometers.  In analogous art, Ouyang et al. [0021] establishes a relationship between the thickness of the source/drain region 10 and the formation of defects and dislocations in the source/drain region. Ouyang et al. demonstrates to achieve better control of the formation of defects and dislocations, from which the range of the thickness of the source/drain regions, would be considered a result effective variable. Accordingly, the claim is obvious without showing that the claimed range(s) achieve unexpected results relative to the prior art range.  In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).  Therefore, one of ordinary skill in the art, before the effective filing date of the claimed invention, would recognize that it would be obvious to adjust the thickness of the source/drain region in order to better control the formation of defects and dislocations and improvement of the device, thereof and optimize the thickness in the range of 30 to 50 nanometers, as a result effective variable, and arrive at the recited limitation.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogura as applied to claim 1 above, and further in view of Meunier-Beillard et al. US 2009/0072351.
Regarding claim 8, Ogura discloses the transistor of claim 1. Ogura does not disclose a filled vent hole extending through each of the first source/drain region and the second source/drain region.  In analogous art, Meunier-Beillard et al. Figs. 1-10, [0006] teaches a semiconductor device comprising a filled vent hole 6 extending through first and second source/drain regions 2. One of ordinary skill in the art would have had a reasonable expectation of success to modify Ogura with the filled vent holes of Meunier-Beillard et al. since they are from the same field of endeavor. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the filled vent holes of Meunier-Beillard et al. through the source/drain regions of Ogura for the purpose of easily forming the cavity region below the source/drain regions without additional masking steps.
Claim(s) 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogura US 2005/0176222 in view of Jaffe et al. US 2016/0071925.
Regarding claim 9, Ogura Fig. 7D discloses a transistor, comprising: 
a bulk semiconductor substrate 1; 
a first source/drain region 12 in the bulk semiconductor substrate separated from a second source/drain region 13 in the bulk semiconductor substrate by a channel region; 
a first air gap 2 defined in the bulk semiconductor substrate and under the first source/drain region 12; 
a second air gap 2 defined in the bulk semiconductor substrate and under the second source/drain region; and 
a gate 11 over the channel region, 
wherein the first air gap and the second air gap each have a substantially rectangular cross-sectional shape, and a spacing between the first air gap and the second air gap is greater than or equal to a length of the channel region such that the first and second air gaps are not under the channel region [0245].  
Ogura does not disclose a doped polysilicon isolation region in the bulk semiconductor substrate extending below the gate, the first source/drain region, the second source/drain region, the first air gap and the second air gap. 
In analogous art, Jaffe et al. Fig. 2 [0017] teaches a semiconductor device comprising a doped polysilicon isolation region 20a extending below a gate region, first and second source/drain regions and air gap. One of ordinary skill in the art would have had a reasonable expectation of success to modify Ogura with the doped polysilicon isolation region of Jaffe et al. since they are from the same field of endeavor. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the doped polysilicon isolation regions of Jaffe et al. in the device of Ogura for the purpose of providing complete isolation such that there is no junction connecting the transistor to the substrate.
Regarding claim 10, Ogura in view of Jaffe et al. teaches the transistor of claim 9. Ogura discloses wherein sides the first air gap 2 and the second air gap 2 are aligned to edges of the gate such that the spacing is equal to the length of the channel region [0084].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONYA D MCCALL-SHEPARD whose telephone number is (571)272-9801. The examiner can normally be reached M-F: 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on (571)272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sonya McCall-Shepard/Primary Examiner, Art Unit 2898